Jewett, Justice.
Granted the motion, setting aside the sci.fa., and that plaintiff acknowledge satisfaction of the judgment with $10 costs; on the ground that the defendants paid all that they understood to be due, and within the time agreed upon, as appeared by their affidavits; and it seemed, that they paid all which was in fact due. It also appeared that the defendants were deceived, in giving a bond and warrant of attorney, instead of a cognovit, not knowing that the expenses would be increased by so doing.